DETAILED ACTION
	Claims 1-20 are present for examination.
Claims 1-3, 6, 10, 12 and 16-18 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabi et al. (US 2016/0321094) in view of Burger et al. (US 2016/0379686) and in further view of Van Lunteren et al. (US 2015/0121037).
With respect claim 1, Rabi et al. teaches a memory integrated circuit die (see Fig. 2 and 3; paragraph 29; memories 20, 304 and 360); and 
a coprocessor integrated circuit die (see Abstract and paragraph 29; hardware accelerator integrated circuit (i.e., coprocessor)) coupled to the memory integrated circuit die (see paragraph 40a memory controller 358 (e.g., a memory controller for interfacing with external memory 360 that is directly coupled to coprocessor 350)), wherein the coprocessor integrated circuit die comprises a logic sector that is configured to accelerate a function for a host processor (see paragraphs 5 and 41; coprocessor may include virtual function hardware accelerators that serve to improve the performance for at least some virtual machine running on the host processor), wherein the logic sector generates an intermediate result of a computation performed as part of the function,  wherein the intermediate result is transmitted from the coprocessor integrated circuit die to the memory integrated circuit die (see paragraphs 44 and 45; selected virtual machine may direct the host memory controller to retrieve data A from the host memory 304 (step 500). In response, data A may be sent to accelerator module 366-1 via the DMA engine and the data switching circuitry 
wherein the intermediate result is stored in the memory integrated circuit die (see paragraph 54; data is stored in memory 304), and wherein the memory integrated circuit die and the coprocessor integrated circuit die are in the integrated circuit package (see paragraph 29; hardware accelerator device may be a programmable integrated circuit such as a programmable logic device (PLD). An illustrative integrated circuit of the type that may be used as a hardware accelerator is shown in FIG. 2. As shown in FIG. 2, integrated circuit 10 may contain memory elements 20).
Rabi et al. does not teach first conductive bumps couple to the memory integrated circuit die; a coprocessor integrated circuit die coupled to the first conductive bumps and to the memory integrated circuit die through the first conductive bumps; and wherein the intermediate result is transmitted from the coprocessor integrated circuit die through the first conductive bumps to the memory integrated circuit die without the intermediate result being transmitted through a processor circuit.
However, Burger et al. teaches first conductive bumps couple to the memory integrated circuit die (see Figs. 43A-43B and 45A-45B and paragraph 267; microbumps coupled to memory die); a coprocessor integrated circuit die coupled to the first conductive bumps and to the memory integrated circuit die through the first conductive bumps (see Figs. 43A-43B and 45A-45B and paragraph 267; accelerator coupled to microbumps and also coupled to memory die though microbumps), and intermediate result is transmitted from the coprocessor integrated circuit die through the first conductive bumps to the memory integrated circuit die (see Fig. 45B and paragraph 275; memory stacked on top of acceleration component die; and coupled to the 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the integrated circuit package taught by Rabi et al. to include the above mentioned to provide high bandwidth, low power memory (see Burger, paragraph 266).
Rabi et al. and Burger et al. do not teach wherein the intermediate result is transmitted from the coprocessor integrated circuit die to the memory integrated circuit die without the intermediate result being transmitted through a processor circuit.
However, Van Lunteren teaches bring/transfer data to the execute processor 2, a read data bus 5 is provided which connects the memory system 4 and optionally the access processor 3 with the execute processor 2, so that read data can be directly transferred from the memory system 4 to an execute processor (i.e., data is transmitted directly from memory to execute processor without passing through access processor).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the integrated circuit package taught by Rabi et al. and Burger et al. to include the above mentioned to optimize latency and access times (see Van Lunteren, paragraph 51).

With respect claim 2, Rabi et al. teaches where in the intermediate result is transmitted from the memory integrated circuit die back to the coprocessor integrated circuit die in response to a request from the logic sector, and wherein the logic sector performs an additional part of the computation for the function using the intermediate result retrieved from the memory integrated 
Rabi et al. does not teach wherein the intermediate result is transmitted from the memory integrated circuit die back to the coprocessor integrated circuit die without the intermediate result being transmitted through a processor circuit.
However, Van Lunteren teaches bring/transfer data to the execute processor 2, a read data bus 5 is provided which connects the memory system 4 and optionally the access processor 3 with the execute processor 2, so that read data can be directly transferred from the memory system 4 to an execute processor (i.e., data is transmitted directly from memory to execute processor without passing through access processor) (see paragraph 33).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the integrated circuit package taught by Rabi et al. and Burger et al. to include the above mentioned to optimize latency and access times (see Van Lunteren, paragraph 51).

With respect claim 3, Rabi et al. does not teach wherein the memory integrated circuit die is stacked on top of the coprocessor integrated circuit die.
However, Burger et al. teaches wherein the memory integrated circuit die is stacked on top of the coprocessor integrated circuit die (see Fig. 45B and paragraph 275; memory stacked on top 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the integrated circuit package taught by Rabi et al. to include the above mentioned to provide high bandwidth, low power memory (see Burger, paragraph 266).

With respect claim 4, Rabi et al. teaches wherein the logic sector generates an additional intermediate result of the computation that is stored in an additional memory integrated circuit die (see paragraph 45; data C (i.e., the result of function call G(B)) may then be fed back to the CPU memory 304 for storage. Operation may continue in this way by sending intermediate data back and forth between the relevant hardware accelerator modules and the host memory until all successive function calls are complete (as indicated by dots 510). In other words, any number of successive function calls may be performed using this iterative approach (i.e., additional intermediate result data C may be sent for additional processing)).
Rabi et al. does not teach wherein the additional memory integrated circuit die is stacked on top of the coprocessor integrated circuit die and coupled to the coprocessor integrated circuit die through second conductive bumps.
However, Burger et al. teaches wherein the additional memory integrated circuit die is stacked on top of the coprocessor integrated circuit die and coupled to the coprocessor integrated circuit die through second conductive bumps (see Fig. 45B and paragraph 275; memory stacked on top of acceleration component die; and coupled to the acceleration component die through microbumps).


With respect claim 5, Rabi et al. teaches wherein the intermediate result is transmitted from a first interface circuit in the coprocessor integrated circuit die to a second interface circuit in the memory integrated circuit die, and wherein the second interface circuit is a replica of the first interface circuit (see Figs. 3 and 4, paragraphs 44 and 45; selected virtual machine may direct the host memory controller to retrieve data A from the host memory 304 (step 500). In response, data A may be sent to accelerator module 366-1 via the DMA engine and the data switching circuitry 356. At step 502, the first accelerator module 366-1 may perform the first function on data A to generate a resulting data B. At step 504, data B (i.e., the result of function call F(A)) may then be conveyed back to the host memory 304 for temporary storage…since the second function has still yet to be performed on the resulting data, data B is immediately retrieved and conveyed to the second accelerator module 366-2 via the DMA engine and the data switching circuitry (step 506). In response, the second accelerator module 366-2 may perform the second function on data B to generate a resulting data C).

With respect claim 6, Rabi et al. does not teach wherein the memory integrated circuit die is embedded in an interposer, and wherein the coprocessor integrated circuit die is coupled to the interposer through the first conductive bumps.

It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the integrated circuit package taught by Rabi et al. to include the above mentioned to provide high bandwidth, low power memory (see Burger, paragraph 266).

With respect claim 7, Rabi et al. does not teach wherein the memory integrated circuit die comprises through-silicon vias, and wherein the intermediate result is transmitted to the memory integrated circuit die through the through-silicon vias.
However, Burger et al. teaches wherein the memory integrated circuit die comprises through-silicon vias, and wherein the intermediate result is transmitted to the memory integrated circuit die through the through-silicon vias (see paragraphs 265 and 275; through-silicon vias).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the integrated circuit package taught by Rabi et al. to include the above mentioned to provide high bandwidth, low power memory and to allow upper die to communicate with lower die (see Burger, paragraphs 266 and 275).

claim 8, Rabi et al. does not teach wherein the coprocessor integrated circuit die comprises through-silicon vias, and wherein the intermediate result is transmitted to the memory integrated circuit die through the through-silicon vias.
However, Burger et al. teaches wherein the coprocessor integrated circuit die comprises through-silicon vias, and wherein the intermediate result is transmitted to the memory integrated circuit die through the through-silicon vias (see paragraphs 265 and 275; through-silicon vias).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the integrated circuit package taught by Rabi et al. to include the above mentioned to provide high bandwidth, low power memory and to allow upper die to communicate with lower die (see Burger, paragraphs 266 and 275).

With respect claim 9, Rabi et al. teaches wherein the coprocessor integrated circuit die is a programmable logic integrated circuit (see Figs 2 and 3; and paragraph 29; programmable integrated circuit), and the memory integrated circuit die is a random access memory integrated circuit (see paragraphs 30 and 34; random access memory).

With respect claim 16, Rabi et al. teaches generating an intermediate result of a computation that is performed as part of a function being accelerated for a host processor with a logic sector that is part of a coprocessor integrated circuit die (see paragraphs 44 and 45; selected virtual machine may direct the host memory controller to retrieve data A from the host memory 304 (step 500). In response, data A may be sent to accelerator module 366-1 via the DMA engine and the data switching circuitry 356. At step 502, the first accelerator module 366-1 may perform 
transmitting the intermediate result from the coprocessor integrated circuit die to the memory integrated circuit die, wherein the memory integrated circuit die and the coprocessor integrated circuit die are coupled together within an integrated circuit package (see Figs. 2 and 3; and paragraphs 44 and 45; at step 502, the first accelerator module 366-1 may perform the first function on data A to generate a resulting data B (i.e., intermediate result). At step 504, data B (i.e., the result of function call F(A)) may then be conveyed back to the host memory 304 for temporary storage); 
storing the intermediate result in the memory integrated circuit die (see paragraphs 44 and 45; at step 502, the first accelerator module 366-1 may perform the first function on data A to generate a resulting data B (i.e., intermediate result). At step 504, data B (i.e., the result of function call F(A)) may then be conveyed back to the host memory 304 for temporary storage); 
transmitting the intermediate result from the memory integrated circuit die to the coprocessor integrated circuit die in response to a request from the logic sector (see paragraphs 44-45; since the second function has still yet to be performed on the resulting data, data B is immediately retrieved and conveyed to the second accelerator module 366-2 via the DMA engine and the data switching circuitry (step 506). In response, the second accelerator module 366-2 may perform the second function on data B to generate a resulting data C); and
performing an additional part of the computation for the function with the logic sector using the intermediate result received from the memory integrated circuit die (see paragraphs 44-45; since the second function has still yet to be performed on the resulting data, data B is immediately 
Rabi et al. does not teach transmitting the intermediate result from the coprocessor integrated circuit die back to the memory integrated circuit die through a first conductive bumps without the intermediate result being transmitted through a processor circuit; and transmitting the intermediate result from the memory integrated circuit die through the first conductive bumps to the coprocessor integrated circuit die without the intermediate result being transmitted through the host a processor circuit.
However, Burger et al. teaches transmitting data between the coprocessor integrated circuit die and the memory integrated circuit die through a first conductive bumps (see Figs. 43A-43B and 45A- 45B and paragraphs 267 and 275; data is transmitted through the microbumps).
Rabi et al. and Burger et al. do not teach transmitting the intermediate result from the coprocessor integrated circuit die back to the memory integrated circuit die without the intermediate result being transmitted through a processor circuit; and transmitting the intermediate result from the memory integrated circuit die back to the coprocessor integrated circuit die without the intermediate result being transmitted through the host a processor circuit.
However, Van Lunteren teaches transmitting the intermediate result from the coprocessor integrated circuit die back to the memory integrated circuit die without the intermediate result being transmitted through a processor circuit (see paragraph 36; wherein the execute processor output registers 26 are used to directly write any output data (result data), which are obtained by processing in the execute processor core 22, to the memory system 4 (i.e. data is directly written to memory without passing though access processor 3)); and transmitting the intermediate result 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the integrated circuit package taught by Rabi et al. and Burger et al. to include the above mentioned to optimize latency and access times (see Van Lunteren, paragraph 51).

With respect claim 17, Rabi et al. does not teach wherein the memory integrated circuit die is stacked on top of the coprocessor integrated circuit die and coupled to the coprocessor integrated circuit die through the first conductive bumps.
However, Burger et al. teaches wherein the memory integrated circuit die is stacked on top of the coprocessor integrated circuit die and coupled to the coprocessor integrated circuit die through first conductive bumps (see Fig. 45B and paragraph 275; memory stacked on top of acceleration component die; and coupled to the acceleration component die through microbumps).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Rabi et al. to include the above mentioned to provide high bandwidth, low power memory (see Burger, paragraph 266).

With respect claim 18, Rabi et al. does not teach wherein the memory integrated circuit die is embedded in an interposer, wherein the coprocessor integrated circuit die is coupled to the interposer through first conductive bumps, and wherein the interposer is coupled to a package substrate through second conductive bumps.
However, Burger teaches wherein the memory integrated circuit die is embedded in an interposer (see Fig. 43A and paragraph 267; memory 4306 in interposer), wherein the coprocessor integrated circuit die is coupled to the interposer through first conductive bumps, and wherein the interposer is coupled to a package substrate through second conductive bumps (see Figs. 43B and 45B and paragraphs 267 275; microbumps).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Rabi et al. to include the above mentioned to provide high bandwidth, low power memory (see Burger, paragraph 266).

With respect claim 19, Rabi et al. teaches generating an additional intermediate result of the computation with the logic sector; and storing the additional intermediate result in an additional memory integrated circuit die, wherein the additional memory integrated circuit die is stacked on the coprocessor integrated circuit die and is in the integrated circuit package with the coprocessor integrated circuit die (see paragraph 45; data C (i.e., the result of function call G(B)) may then be fed back to the CPU memory 304 for storage. Operation may continue in this way by sending intermediate data back and forth between the relevant hardware accelerator modules and the host 

With respect claim 20, Rabi et al. teaches transmitting the additional intermediate result from the additional memory integrated circuit die to the coprocessor integrated circuit die in response to a request from the logic sector (see paragraph 45; data C (i.e., the result of function call G(B)) may then be fed back to the CPU memory 304 for storage. Operation may continue in this way by sending intermediate data back and forth between the relevant hardware accelerator modules and the host memory until all successive function calls are complete (as indicated by dots 510). In other words, any number of successive function calls may be performed using this iterative approach (i.e., additional intermediate result data C may be sent for additional processing)); and 
performing a further part of the computation for the function with the logic sector using the additional intermediate result received from the additional memory integrated circuit die (see paragraph 45; data C (i.e., the result of function call G(B)) may then be fed back to the CPU memory 304 for storage. Operation may continue in this way by sending intermediate data back and forth between the relevant hardware accelerator modules and the host memory until all successive function calls are complete (as indicated by dots 510). In other words, any number of successive function calls may be performed using this iterative approach (i.e., additional intermediate result data C may be sent for additional processing)).

Claim(s) 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burger et al. (US 2016/0379686) in view of Rabi et al. (US 2016/0321094) and in further view of Van Lunteren (US 2015/012037).
claim 10, Burger et al. teaches a package substrate (see paragraphs 3-4 and 267; integrated circuit package); 
an interposer coupled to the package substrate (see Fig. 43A and paragraph 267; interposer in integrated circuit package), wherein the interposer comprises a memory integrated circuit die that is embedded in the interposer (see Fig. 43A and paragraph 267; memory 4306 in interposer); and 
a coprocessor integrated circuit die coupled to the interposer and to the memory integrated circuit die (see Fig. 43A and paragraph 267; accelerator component die), wherein the coprocessor integrated circuit die comprises a logic sector, and wherein the memory integrated circuit die stores configuration data for configuring the logic sector to accelerate a function for a host processor (see paragraph 69; an acceleration component can perform some operations in less time compared to a software-driven host component. In the context of data processing system 102, the " acceleration" qualifier associated with the term " acceleration component" reflects its potential for accelerating the functions that are performed by host components).
Burger et al. does not teach wherein the logic sector generates an intermediate result of a computation performed as part of the function, and wherein the intermediate result is transmitted to and stored in the memory integrated circuit die.
However, Rabi et al. teaches wherein selected virtual machine may direct the host memory controller to retrieve data A from the host memory 304 (step 500). In response, data A may be sent to accelerator module 366-1 via the DMA engine and the data switching circuitry 356. At step 502, the first accelerator module 366-1 may perform the first function on data A to generate a resulting data B (i.e., intermediate result). At step 504, data B (i.e., the result of function call F(A)) may then be conveyed back to the host memory 304 for temporary storage(see paragraphs 44-45).

Burger et al. and Rabi et al. do not teach wherein the intermediate result is transmitted to and stored in the memory integrated circuit die without the intermediate result being transmitted through a processor circuit.
However, Van Lunteren teaches wherein the execute processor output registers 26 are used to directly write any output data (result data), which are obtained by processing in the execute processor core 22, to the memory system 4 (i.e. data is directly written to memory without passing though access processor 3) (see paragraph 36).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the integrated circuit package taught by Burger et al. and Van Lunteren to include the above mentioned to optimize latency and access times (see Van Lunteren, paragraph 51).

With respect claim 11, Burger et al. teaches wherein the configuration data is transmitted from the memory integrated circuit die to the coprocessor integrated circuit die via through-silicon vias in the interposer (see paragraphs 265 and 275), and wherein the logic sector is configured with the configuration data retrieved from the memory integrated circuit die to perform the function for the host processor (see paragraph 69; an acceleration component can perform some operations in less time compared to a software-driven host component. In the context of data processing system 

With respect claim 12, Burger et al. does not teach wherein the coprocessor integrated circuit die is a programmable logic integrated circuit.
However, Rabi et al. teaches wherein the coprocessor integrated circuit die is a programmable logic integrated circuit (see Figs 2 and 3; and paragraph 29; programmable integrated circuit), and the memory integrated circuit die is a random access memory integrated circuit (see paragraphs 30 and 34; random access memory).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the integrated circuit package taught by Burger et al. to include the above mentioned to be able to convey the data between host processor and coprocessor more fluidly (see Rabi, paragraph 42).

With respect claim 13, Burger et al. does not teach wherein the intermediate result is transmitted from the memory integrated circuit die back to the coprocessor integrated circuit die in response to a request from the logic sector, and wherein the logic sector performs an additional part of the computation for the function using the intermediate result retrieved from the memory integrated circuit die.
However, Rabi et al. teaches since the second function has still yet to be performed on the resulting data, data B is immediately retrieved and conveyed to the second accelerator module 366-2 via the DMA engine and the data switching circuitry (step 506). In response, the second accelerator module 366-2 may perform the second function on data B to generate a resulting data 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the integrated circuit package taught by Burger et al. to include the above mentioned to be able to convey the data between host processor and coprocessor more fluidly (see Rabi, paragraph 42).

With respect claim 14, Burger et al. teaches wherein the memory integrated circuit die is coupled to the coprocessor integrated circuit die via conductive bumps between a surface of the interposer (see Fig. 43B and paragraph 267; microbumps) and the coprocessor integrated circuit die and though-silicon vias in the interposer that extend from the memory integrated circuit die to the surface of the interposer (see paragraphs 265 and 275; through-silicon vias).

With respect claim 15, Burger et al. does not explicitly teach wherein a secure device manager in the coprocessor integrated circuit die communicates with a local sector manager at the logic sector to determine whether the logic sector is configured to carry out the function, and if the secure device manager determines that the logic sector is not configured to perform the function, the configuration data is retrieved from the memory integrated circuit die and the logic sector is configured with the retrieved configuration data to perform the function.
However, Rabi et al. teaches wherein the programmable logic elements that can be reconfigured to perform different custom functions (i.e, it can be reconfigured to perform a function which was not initially able to perform) (see paragraphs 5, 66 and claim 6).


Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection, necessitated by amendment. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ARACELIS RUIZ/Primary Examiner, Art Unit 2139